                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHANDELLE A. CHAVEZ,

       Plaintiff,

vs.                                                                 No. 17-CV-813 JAP/SCY
CITY OF ALBUQUERQUE d/b/a FAMILY AND
COMMUNITY SERVICES DEPARTMENT,
DOUGLAS CHAPLIN in his personal and official capacity,
ELLEN BRADEN, in her personal and official capacity, and
ANDREW QUINTANA, in his personal and official capacity.

       Defendants.

                      JOINT MOTION TO DISMISS WITH PREJUDICE

       Defendants, City of Albuquerque and Douglas Chaplin, Ellen Braden and Andrew

Quintana by and through counsel of record, German•Burnette & Associates, LLC, by Jason M.

Burnette and Plaintiff, by and through counsel of record, Freedman Boyd Hollander Goldberg

Urias & Ward, by Vincent J. Ward, and Law Offices of Nicholas T. Hart, by Nicholas T. Hart,

hereby request that this Court grant their Joint Motion to Dismiss Plaintiff’s Complaint with

Prejudice. As grounds therefore, the parties state that they have resolved all issues in dispute in

this matter, and they wish to have this matter dismissed with prejudice.

       WHEREFORE, the parties pray the Court enter an Order dismissing with prejudice any

and all causes of action Plaintiff did bring or could have brought against Defendants City of

Albuquerque and Douglas Chaplin, Ellen Braden and Andrew Quintana and for what other relief

is just and proper.

                                             Respectfully submitted,

                                             CITY OF ALBUQUERQUE

                                             Esteban A. Aguilar, Jr., City Attorney
                                           Approved on January 25, 2019
                                           By:    Melissa M. Kountz
                                           SAMANTHA M. HULTS
                                           MELISSA M. KOUNTZ
                                           Assistant City Attorneys
                                           Post Office Box 2248
                                           Albuquerque, NM 87103
                                           505-768-4500

                                           German • Burnette & Associates, LLC

                                           /s/ Jason M. Burnette
                                           JASON M. BURNETTE
                                           Attorneys for Defendants
                                           11728 Linn Ave. NE
                                           Albuquerque, NM 87123
                                           (505) 292-9676

                                           Freedman Boyd Hollander Goldberg
                                           Urias & Ward PA

                                           Approved on January 29, 2019
                                           /s/ Vincent J. Ward
                                           VINCENT J. WARD
                                           Attorney for Plaintiff
                                           20 First Plaza, Suite 700
                                           Albuquerque, NM 87102
                                           (505) 842-9960

                                           Law Offices of Nicholas T. Hart

                                           Approved on January 29, 2019
                                           /s/ Nicholas T. Hart
                                           NICHOLAS T. HART
                                           Attorney for Plaintiff
                                           P.O. Box 27721
                                           Albuquerque, NM 87125-7721
                                           (505) 373-0924

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 30th day of January, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing.

                                           /s/ Jason M. Burnette
                                           JASON M. BURNETTE
                                              2
